IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00157-CR

MELVIN DWIGHT JOHNSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 19-03573-CRF-272


                            MEMORANDUM OPINION

       Melvin Dwight Johnson was convicted of two counts of aggravated sexual assault

of a child younger than 14 years of age. See TEX. PENAL CODE § 22.021(a)(1)(B)(i), (iii);

(a)(2)(B). He was sentenced to 50 years in prison for both counts. Because the evidence

was sufficient to support the convictions and because the trial court did not abuse its

discretion in removing Johnson from the courtroom during the punishment phase of the

trial, the trial court’s judgments are affirmed.
BACKGROUND

        K.G. was in third grade when she, her mom, and her younger brother moved to

Bryan from Calvert, Texas. Because of her mom’s work schedule, Johnson, a family friend

from Calvert, moved in with them and became the children’s live-in babysitter. During

that year, Johnson began sexually assaulting K.G. He stopped the next year when she

threatened to tell her mom. She did not at that time. After K.G.’s fourth-grade year,

K.G.’s mom no longer needed a babysitter, and Johnson moved back to Calvert.

        When K.G. was 12 years old, her mom went out of town for a weekend. K.G. and

her brother stayed with their grandmother in Calvert. When the weekend was over, as

her grandmother was driving them out of Calvert back to Bryan, they saw Johnson. K.G’s

grandmother pulled the car up to Johnson so that the kids could say “hi” to him. K.G.

turned her head and cried. The next day, K.G. would not get on the bus to go to school.

She lingered in the house. Ultimately, she told her mom what Johnson had done to her.

They went to the police that day.

SUFFICIENCY OF THE EVIDENCE

        Johnson first challenges the sufficiency of the evidence to support his convictions.

Specifically, he contends K.G.’s testimony is not credible.

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

               When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v.

Johnson v. State                                                                         Page 2
        State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires
        the appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
        319. We may not re-weigh the evidence or substitute our judgment for that
        of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        "divide and conquer" strategy but must consider the cumulative force of all
        the evidence. Villa, 514 S.W.3d at 232. Although juries may not speculate
        about the meaning of facts or evidence, juries are permitted to draw any
        reasonable inferences from the facts so long as each inference is supported
        by the evidence presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex.
        Crim. App. 2016) (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214
        S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume that the factfinder
        resolved any conflicting inferences from the evidence in favor of the verdict,
        and we defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex.
        Crim. App. 2012). This is because the jurors are the exclusive judges of the
        facts, the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
        Direct evidence and circumstantial evidence are equally probative, and
        circumstantial evidence alone may be sufficient to uphold a conviction so
        long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to "the elements of the offense as
        defined by the hypothetically correct jury charge for the case." Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried." Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
        as authorized by the indictment" includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        A conviction for aggravated sexual assault of a child is "supportable on the

uncorroborated testimony of the victim of the sexual offense." TEX. CODE CRIM. PROC. art.

Johnson v. State                                                                             Page 3
38.07(a); Martinez v. State, 178 S.W.3d 806, 814 (Tex. Crim. App. 2005) (noting that article

38.07 "deals with the sufficiency of evidence required to sustain a conviction for" certain

sexual offenses) (emphasis in original). See also Garcia v. State, 563 S.W.2d 925, 928 (Tex.

Crim. App. 1978) (holding victim's testimony of penetration by defendant, standing

alone, was sufficient). The State has no burden to produce any corroborating or physical

evidence. See Jones v. State, 428 S.W.3d 163, 169 (Tex. App.—Houston [1st Dist.] 2014, no

pet.); see also Lee v. State, 176 S.W.3d 452, 458 (Tex. App.—Houston [1st Dist.] 2004) ("The

lack of physical or forensic evidence is a factor for the jury to consider in weighing the

evidence."), aff'd, 206 S.W.3d 620 (Tex. Crim. App. 2006).

        K.G., who was 14 years old at the time of trial, described a specific “routine”

Johnson would go through with K.G. when she was in third grade which included sexual

touching and digital penetration. K.G. said this routine happened about 40 times.

Johnson finally stopped assaulting K.G. at the beginning of her fourth-grade year when

K.G. said she was going to tell her mom what was happening.

        Johnson contends that K.G.’s testimony is unbelievable because she acknowledged

she did not like having Johnson as her babysitter; was unhappy when her mother had to

work and K.G. was left in Johnson’s care; the outcry occurred after K.G. and her brother

were left with their grandmother and they had seen Johnson; the assaults could not have

happened between the time she got off the bus and when her mother got home from work

because those events were approximately at the same time; K.G.’s non-verbal autistic

brother was in the house; and the assaults “mysteriously” stopped although Johnson

continued living with the family through K.G.’s fourth-grade year.

Johnson v. State                                                                      Page 4
        The jury heard K.G.’s tone of voice and witnessed her demeanor when responding

whether she disliked or was unhappy with her mom’s work schedule or with Johnson

babysitting her. They heard testimony that the times K.G. got off the bus and when her

mother got home were approximate. They also heard testimony that K.G.’s brother could

be easily entertained in another room, and that the assaults stopped when K.G.

threatened to tell her mom what Johnson was doing.

        It was the jury's duty as the sole factfinder to assess K.G.’s credibility and to resolve

any conflicts in the evidence or testimony. See Zuniga v. State, 551 S.W.3d 729 (Tex. Crim.

App. 2018). We presume that the jury resolved any conflicting inferences in favor of the

verdict and defer to that resolution. See Jackson v. Virginia, 443 U.S. 307, 326, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979). The jury determines the credibility of the witnesses and may

believe all, some, or none of the testimony. Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim.

App. 1986).

        Accordingly, after reviewing all the evidence in the light most favorable to the

jury's verdict, giving due deference to the jury's weight and credibility determinations,

we conclude that, on the evidence presented, a rational trier of fact could have found the

essential elements of each offense beyond a reasonable doubt.

        Johnson’s first issue is overruled.

REMOVAL FROM COURTROOM

        Johnson next argues that his constitutional and statutory right to be present at trial

and confront witnesses was infringed when he was excluded from the courtroom during

the punishment phase of his trial.

Johnson v. State                                                                          Page 5
        Law

        Under the Sixth Amendment to the United States Constitution and Article I, § 10

of the Constitution of Texas, a defendant who is threatened with loss of liberty has, within

the scope of the right of confrontation, the absolute requirement that he be physically

present at all phases of proceedings against him. Miller v. State, 692 S.W.2d 88, 90 (Tex.

Crim. App. 1985) (citing Lewis v. United States, 146 U.S. 370, 13 S. Ct. 136, 36 L. Ed. 1011

(1892)). Article 33.03 of the Texas Code of Criminal Procedure affords an additional

statutory right giving defendants the absolute right to remain in the courtroom until the

jury has been selected. See TEX. CODE. CRIM. PROC. art. 33.03.

        Unlike a defendant's statutory right under article 33.03 to remain in the courtroom

until a jury has been selected, a defendant's constitutional right to be physically present

in the courtroom during all phases of trial is not unlimited. A trial court may, at its

discretion, remove a defendant from the courtroom for acting in a disruptive, disorderly,

or disrespectful manner. Illinois v. Allen, 397 U.S. 337, 343-44, 90 S. Ct. 1057, 25 L. Ed. 2d

353 (1970). Removal from the courtroom is warranted if, after being warned by the trial

court of the possibility of removal, the defendant continues to conduct himself "in a

manner so disorderly, disruptive, and disrespectful of the court that his trial cannot be

carried on with him in the courtroom." Id. at 343.

        Facts

        In this case, Johnson began muttering, unintelligibly, 1 during a police detective’s



1
 These mutterings throughout the trial were loud enough for the court reporter to notice and mention them
in the record.

Johnson v. State                                                                                  Page 6
testimony in the guilt/innocence phase of the trial. The trial court instructed Johnson

several times to be quiet. The muttering continued, and the reporter inquired about an

admonishment. The trial court again told Johnson to “please be quiet.” He was, until he

muttered again, once, during K.G.’s testimony. Johnson continued with his muttering

during the State’s argument on guilt/innocence. The trial court reminded Johnson twice

that he had to remain quiet. After the verdict was read, and while the court and the

parties were trying to decide when to start the punishment phase of the trial, Johnson

again began to unintelligibly mutter. As the discussions between the attorneys and the

trial court continued, Johnson ran out of the courtroom and had to be pursued by the

bailiff. He was captured and placed in detention at the jail.

        The next day, Johnson began to mutter unintelligibly during the State’s opening

statement on punishment. After the third muttering, the following occurred:

        THE COURT: Mr. Johnson, you need to be quiet. If you say anything else,
        I'm just going to have them take you out. You have a right to be here, but
        you have to comply with rules.

        THE DEFENDANT: You are denying me right now.

        THE COURT: All right. Take him out.

        BAILIFF: Don't do it.

        (The defendant leaves the courtroom.)

        THE COURT: For the record, he was mumbling and talking and standing
        up then at the end there. The deputies took him out forcefully, and he's still
        yelling in the hallway.




Johnson v. State                                                                         Page 7
Johnson was again taken to the jail. The bailiff’s statement appears to have been directed

at Johnson based upon the bailiff’s perception of an action in which Johnson was about

to engage.

        When counsel objected to Johnson’s removal, the court stated:

        Your objection is overruled to his absence. He is [sic] voluntarily absented
        himself from the courtroom based on his behavior. And when I was trying
        to calm him down and stay in here, he got even more agitated. So I'm going
        to go ahead and proceed without him.

During the State’s presentation of its punishment evidence, the trial court heard that

earlier in the year, Johnson lunged at a jailer, had to be restrained, and while restrained,

threatened to kill the trial court judge and the district attorney. After the State’s case was

presented, the trial court notified trial counsel that:

        I was going to let you know, [counsel], that I'm going to try and bring your
        client back but [it will] be after lunch, is what I'm thinking. Give him time
        to cool off. So, and I'm sure he was part of your plan for punishment, but
        I'm going to try and bring him back in case he wants to testify or in case he
        can maintain his composure in here.

Counsel decided that Johnson could be brought back after lunch when Johnson’s sister

would testify. When, before lunch, it came time for Johnson’s sister to testify, Johnson’s

counsel made the decision to proceed without Johnson present.

        After lunch, Johnson was brought into the courtroom where the trial court warned

Johnson that he could stay, as long as he behaved. Johnson only stared at the trial court.

When Johnson was asked if he agreed with counsel’s recitation that Johnson would not

testify, Johnson again only stared at the trial court. Johnson continued his muttering

during the State’s closing argument and during the trial court’s pronouncement of


Johnson v. State                                                                        Page 8
Johnson’s sentence. Again, after the pronouncement of sentence, Johnson tried to leave

the courtroom on his own and was stopped by the bailiff.

        Application

        The trial court gave Johnson wide latitude in his behavior during the first day of

trial. Johnson interrupted the State’s presentation of its case many times and even tried

to escape from the courtroom. When early in the process the next day, Johnson became

disruptive again during the State’s case, the trial court warned Johnson he would be

removed if he did not behave. This admonishment resulted in an immediate outburst

from Johnson who was then removed. He was returned after lunch, only to continue

with his disruptive behavior.

        Our courts should not be “treated disrespectfully with impunity.” See Illinois v.

Allen, 397 U.S. 337, 346, 90 S. Ct. 1057, 1062 (1970). After reviewing the record, we cannot

say that the trial court abused its discretion in removing Johnson from the courtroom.

Johnson’s second issue is overruled.

        CONCLUSION

        Having overruled each of Johnson’s issues on appeal, we affirm the trial court’s

judgments.



                                          TOM GRAY
                                          Chief Justice




Johnson v. State                                                                      Page 9
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed November 2, 2022
Do not publish
[CRPM]




Johnson v. State                               Page 10